DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the input unit and the output unit” as specified on line 4 lack clear antecedent basis. Although they are “to be used in noise cancellation processing”, they have not been identified before. Claims 15 and 16 include similar limitation as in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 11, 12 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Butts et al. (hereafter Butts; US 20170301338 A1) in view of Hamabe et al. (hereafter Hamabe; US 5426703).
Regarding claim 1, Butts discloses a signal processing apparatus (400) that performs noise cancellation processing for reducing noise by selecting, from among a plurality of input units and a plurality of output units that respectively correspond to the plurality of input units, the input unit and the output unit to be used in noise cancellation processing (selecting the corresponding microphones and speakers for the designated zone, e.g. [0043], [0052], step 520 in Fig. 5); and,
acquiring information (by 210) related to the noise and performs switching of selection of the input unit and output unit based on the information related to the noise ([0051], [0045]),
wherein the information related to the noise indicate how a frequency of the noise compares to a threshold frequency ([0051]).
Butts fails to explicitly show that the plurality of output units encircle the plurality of input units. However, Butts suggests that the microphone could be positioned at any location within a zone and could be positioned proximate to the ears of the passengers ([0026]) and the speakers are mounted within the interior wall ([0027]). Hamabe is cited as an example of mounting the microphones near the ears while the speakers are mounted on the outside boundary. Hamabe also teaches providing noise cancellation processing for noise in a closed space, such as for an aircraft (col. 1, lines 8-9). A plurality microphones (8s) are encircled (https://www.britannica.com/dictionary/encircle: to surround (someone or something)) by a plurality of speakers (7s, see Fig. 1A) as the speakers mounted on the vehicle boundary surrounding the microphones (7s) located inside the boundary. By placing the microphone at the seat, one skilled in the art would have expected that the noise detected by the microphone is more closely resemble the amount of noise the passenger would perceived. Thus, it would have been obvious to one of ordinary skill in the art to modify Butts in view of Hamabe by mounting the microphones at the seats within the aircraft in order to cancel the noise based on the detected noise very close to the passenger.
Regarding claim 3, Butts shows that the information related to the noise is a position of a noise source that generates the noise ([0045]).
Regarding claim 4, Butts shows that the position of the noise source is based on a level of sound signal input from the input unit (the loudness of the noise as discussed in [0045] is a measurement of a level, threshold magnitude in [0051]).
Regarding claim 5, Butts shows that the signal processing apparatus selects one or a plurality of the input units that are close to the position of the noise source among the plurality of input units and the output units that correspond to the selected input units (the selected microphone for the corresponding zone is close to the position of the noise source, [0043], [0045], [0051]).
Regarding claim 11, Butts shows that the sensor detects the noise which inherently includes the reflection of the noise in an ordinary environment, such as inside an ordinary aircraft.
Regarding claim 12, Butts shows that the signal processing apparatus selects, by the reflection (the sound detected by the sensor, located in a normal environment, includes the reflection) one or a plurality of the input units that are close to the position of which the noise is directed and the output units that correspond to the selected input units ([0043], [0045], [0051]).
Claim 15 corresponds to claim 1.
Regarding claim 16, Butts shows the signal processing program ([0038], [0058]- [0060)).
Claims 1, 3-5 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Worley, III (hereafter Worley; US 10993025 B1) in view Butts.
Regarding claims 1, 3-5, 8 and 11-14, Worley discloses a signal processing apparatus that performs noise cancellation processing for reducing noise using input unit and output unit in noise cancellation processing. Worley discloses information acquired related to the noise, such as a position of the noise source that generates the noise based on a level of sound signal input (col. 4, lines 18-29), the directionality of the noise (col. 3, lines 1-2), frequency characteristics of the noise (the level of the noise is a measurement of the noise which inherently including frequency characteristics), information indicating reflection of the noise (col. 16, lines 3-4), an image acquired by photographing a space (col. 4, lines 18-27), and information related to the noise being input by a user (col. 7, lines 56-60, col. 8, lines 10-11 and 48-62).
Worley fails to explicitly show a plurality of output units and a plurality of input units in Fig. 1, and the plurality of output units encircle the plurality of the input units. Although Worley shows that one speaker is mounted on the ceiling on Fig. 1, Worley also suggests that multiple speaker could be distributed in the room (col. 3, lines 53-57) and the speaker could be mounted on the boundary of the room, such as on walls (col. 3, lines 44-46). Furthermore, Worley teaches several scenarios when the cancelling noise cannot be generated due to the placement of the microphone (109(1)), the location of the noise source, the location of the cancelling point and the location of the speaker (Fig. 7 or 8) relative to each other. Having additional speaker and microphone placed in the room at different locations would eliminate that possibilities regardless where the noise source is and where the speaker for generating the antinoise is located. Furthermore, with more than one cancelling point (103) in the environment, a single speaker would not be sufficient. By mounting plurality speakers on the boundary of a space, such as on all walls of the space, and the plurality of microphone being placed within the space away from the boundary, such as the one location as shown in Fig. 1 of Worley, the claimed feature “the plurality of output units encircle the plurality of input units” is met (https://www.britannica.com/dictionary/encircle, to surround (someone or something)).
Worley also fails to show selecting from among a plurality input units and a plurality of output units that respectively corresponding to the plurality of input units based on the information related to the noise. Butts teaches a hybrid ANC that would select a speaker among a plurality of speakers and a microphone among a plurality of microphones for cancelling the noise in a zone, wherein the selected microphone is close to the position of the noise source. The system in Butts would be able to control noise in a large area, such as a room ([0032]), with a limited number of speaker and microphone at one or more zones being selected depending on the location of the noise ([0045]). A large area is dynamically divided into plural zones based on the detected noise within a predetermined frequency range being compared with a threshold ([0043], [0051], [0052]), wherein each zone has a speaker with a corresponding microphone (sensor) (see Figs. 2-4). As discussed before, having additional speaker and microphone placed in the room at different locations would eliminate that possibilities regardless where the noise source is and where the speaker for generating the antinoise is located. Thus, it would have been obvious to modify Worley in view of Butts by mounting plural speakers on the boundary of a space and plural microphones inside the space away from the boundary throughout the space with sufficient size and utilizing a control system for selectively switching of selection of the microphone and speaker in order to enhance the efficiency of noise cancellation by selectively providing canceling noise from a speaker mounted on the boundary closest to the noise and focusing on the noise cancellation to a specific area based on the detected noise.
Regarding claim 9, the claimed limitation is met by the combination of Worley and Butts when microphone or camera detects the extension of the direction in the noise or predicts the reflection of the noise, selected microphone and selected speaker would be activated to cancel noise.
Regarding claim 10, the claimed limitation is met by the combination of Worley and Butts when microphone or camera detects multiple noise sources being evenly spread out in the environment, selected microphone and selected speaker would be activated to cancel noises at multiple location evenly located in the environment. The antinoise generated from multiple locations would result in approximately uniform noise cancellation.
Claim 15 corresponds to claim 1 discussed before. 
Regarding claim 16, Worley teaches the program (col. 13, line 64+).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Worley and Butts as applied to claim 1 above, and further in view of Hsu et al. (hereafter Hsu; US 20180233122 A1).
Regarding claim 7, Worley and Butts teach select one or more input units and output units and they are uniformly arranged depending on the detected noise, but fails to show action when the frequency is equal to or less than the threshold frequency. Hsu also teaches ANC with specific focus on how to effectively reducing noise within a noise band. As shown in Fig. 4, when the noise is not evenly distributed among a band, such as when the high noise (EB1, high frequency noise) is lower than the  low noise (low frequency band, EL1, the threshold for high frequency noise), the antinoise signal would be modified so that the frequency response is approximately uniformly for a wide frequency. Thus, it would have been obvious to one of ordinary skill in the art to further modify Worley and Butts in view of Hsu by analyzing the relationship between high frequency noise and low frequency noise in order to generate anti-noise that would compensate the difference level among them so to obtain an approximately uniform frequency response.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
 On p. 5-p. 6, applicant argued that Worley fails to show the newly added limitation. Although Fig. 1 of Worley fails to explicitly show the newly added limitation, suggestion provided in Worley would have enabled one skilled in the art to modify the combination of Worley and Butts by mounting plural speakers on the boundary of the space (such as all walls; col. 3, lines 44-46 and 54-57) and placing plural microphones at various locations within the space (one example is shown in Fig. 1 of Worley) in order to efficiently providing canceling noise to selected speaker based on the noise location detected by the microphone.
Applicant’s arguments with respect to claims 1 and 15 in view of Butts have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PING LEE/           Primary Examiner, Art Unit 2654